PER CURIAM.
James Anthony McNally, Jr., previously appealed the district court’s order denying relief on his 28 U.S.C. § 2255 (2000) motion. We denied a certificate of appealability and dismissed the appeal. See United States v. McNally, 76 Fed.Appx. 499 (4th Cir.2003) (unpublished). McNally now appeals from the district court’s denial of his motion for a certificate of appealability filed in that court. Because we have previously determined that McNally has failed to provide grounds meriting a certificate of appealability, it is the law of the case. Christianson v. Colt Indus. Operating Corp., 486 U.S. 800, 815-16, 108 S.Ct. 2166, 100 L.Ed.2d 811 (1988); United States v. Bell, 5 F.3d 64, 66-67 (4th Cir.1993). Thus, we affirm the district court’s denial of McNally’s motion for a certificate of appealability. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED